Mr. Justice Morris
delivered tbe opinion of tbe Court:
Tbis case was argued with that of Henry C. Payne, Postmaster-General, v. The United States ex rel. The National Railway Publication Company, just decided, ante, p. 581. Tbe facts and circumstances are similar in botb, and tbe questions of law involved are tbe same. Our conclusion in it necessarily follows that of tbe previous ease.
Tbe order appealed from will be affirmed, with costs; and the cause will be remanded to the Supreme Court of the District of Columbia for execution thereof. And it is so ordered.
Mr. Justice Shepard dissented.